By the Court, Jewett, J.
The determination of this cause depends upon the question, whether the corporation of the city of Buffalo- had' power to contract the debt claimed. Such- power must, be- conferred by statute.. It cannot be. taken by implication. Corporations have no other powers than such as are expressly granted, or- such as, are necessary to carry into effect the powers expressly conferred. All corporations, possess the powers enumerated in 1 R. S. 599, § 1; but the authority to enter into this, contract is not found there. No corporation possesses any powers, not, conferred- by this section or- by its act of incorporation, 11 except such as shall be necessary to the exercise of the powers so .enumerated and given.” (Id.. § 3.) The act to incorporate the city of Buffalo contains no provision which countenances the claim now set up as appertaining to the. city corporation. The inhabitants are made a corporation and as such are authorized to be represented in- courts, to have a common seal and to purchase and convey real estate. (Laws 1832, p. 297, § 2.)
The common council are authorized to manage the finances and the corporate property, and they may- make by-laws, for certain specified purposes. (§ 31.) They may also make and change such ordinances, by-laws, and- police regulations “for the good government and order of the said city, and the trade and commerce thereof as may be necessary to carry into effect the powers given, to said council.” (§ 33.) They have power to raise $8000 a year by tax for lighting the streets, supporting a night watch, making and repairing roads and bridges, and “to defray the-contingent and other expenses of the city.” (§ 38.) Power is conferred upon the common council to- do-certain acts which require the expenditure of money, and' which are properly chargeable as contingent expenses upon the fund so to-be raised by taxation, but there is nothing which authorizes them to provide entertainments upon any occasion whatever. '
The plaintiff’s counsel failing to find express authority to make expenditures for this purpose, insists that- the claim can he sustained: on the- ground-that the plaintiff having furnished this entertainment, the corporation has received the considera*113tion, and is bound to pay although the'engagement was-made without legal authority. It is said to be analogous to a subsequent ratification by a corporation of the unauthorized act of its agent. I cannot concur in this view of the case. The doctrine referred to assumes that the principal had power to confer the requisite authority in the first instance. It cannot be maintained that a corporation can by a subsequent ratification make good an act of its agent which it could not; have directly empowered him to do.
The power attempted to beconférred by the common council upon this committee was unauthorized, and the acts of the committee were void so far as they assumed to bind the corporation.
Judgment affirmed.